PER CURIAM.
The Supreme Court Committee on Standard Jury Instructions (Criminal) has submitted a petition which proposes an amendment to the Florida Standard Jury Instructions in Criminal Cases. The petition is set forth below:
REPORT (No. 90-1) OF THE COMMITTEE ON STANDARD JURY INSTRUCTIONS (CRIMINAL)
TO THE CHIEF JUSTICE AND JUSTICES OF THE SUPREME COURT OF FLORIDA:
Your committee on Standard Jury Instructions (Criminal) recommends that The Florida Bar be authorized to publish an amendment to FLORIDA STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES. The amendment changes the wording of paragraph 8 on page 79 of the jury instruction manual as follows:
8. The crime for which the defendant is to be sentenced was especially wicked, evil; heinous, atrocious or cruel. “Heinous” means extremely wicked or shockingly evil. “Atrocious” means outrageously wicked and vile. “Cruel” means designed to inflict a high degree of pain with utter indifference to, or even enjoyment of, the suffering of others. The kind of crime intended to be included as heinous, atrocious, or cruel is one accompanied by additional acts that show that the crime was conscienceless or pitiless and was unnecessarily torturous to the victim.
The committee has decided that the additional language, which is based on State v. Dixon, 283 So.2d 1 (Fla.1973), improves the instruction and that it adequately addresses any problem the paragraph may present in light of Maynard v. Cartwright, 486 U.S. 356, 108 S.Ct. 1853, 100 L.Ed.2d 372 (1988).
Respectfully submitted,
/s/_
HARRY LEE COE, III Chair
Florida Bar No: 14352 122 Courthouse Annex Tampa, FL 33602 813/228-7964
We approve for publication this recommended amendment.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.